Title: XI. The Secretary of State to Andrew Ellicott, 2 February 1791
From: Jefferson, Thomas
To: Ellicott, Andrew



Sir
Philadelphia, February 2, 1791.

You are desired to proceed by the first stage to the Federal territory on the Potomac, for the purpose of making a survey of it.  The first object will be to run the two first lines mentioned in the enclosed proclamation to wit:—the S.W. line 160 poles and the S.E. line to Hunting creek or should it not strike Hunting creek as has been suggested then to the river. These two lines must be run with all the accuracy of which your art is susceptible as they are to fix the begining either on Hunting creek or the river. If the second line should strike the river instead of the creek take and lay down the bearing and distance of the nearest part of the creek and also of any of its waters if any of them should be nearer than the creek itself; so also should either of these two lines cross any water of Hunting creek let it be noted. The termination of the Second line being accurately fixed, either on the creek or river, proceed to run from that as a beginning the four lines of experiment directed in the proclamation. This is intended as the first rough essay to furnish data for the last accurate survey. It is desirable that it be made with all the dispatch possible and with only common exactness, paying regard however to the magnetic variations. In running these lines note the position of the mouth of the Eastern branch, the point of your first course there will receive the S.W. line from the Cape of the Eastern branch, the canal and particular distance of your crossing it from either end, the position of Georgetown, and mouth of Goose Creek, and send by Post, a plat of the whole on which ultimate directions for the rest of the work shall be sent you, as soon as they can be prepared. Till these shall be received by you, you can be employed in ascertaining a true Meridian, and the latitude of the place, and running the meanderings of the Eastern branch, and of the river itself, and other waters which will merit an exact place in the map of the Territory. You will herewith receive a draft on the Mayor of Georgetown to cover your expenses.

Th: Jefferson


P.S. The President writes by Post to Mr. Beall Mayor of Georgetown to furnish you with money for your expenses for which therefore you may apply to him without further order.

